DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Claim 1 uses the term “surface sensing system” modified by the functional language: “configured to detect a surface of the portion of the human body and generate data representing the portion of the human body” and 
“surface sensing system” corresponds to “any type of sensor that enables scanning system 100 to operate as described herein, including, without limitation, an infrared camera, a stereo RGB camera, a camera with a Light Detection and Ranging (LIDAR) sensor, a sonar device (e.g., air ultrasound), or a camera with a time-of-flight sensor” as explained in paragraph 35.
“trajectory generation module,” corresponds to software as explained in paragraph 4 which states: “The computing device includes a trajectory generation module” and in light of the scope of the invention, the trajectory generation module is inferred to be a software as the disclosure lacks corresponding hardware or a combination of hardware and software. However, the language of 35 U.S.C. 112(f) requires that the recited “means” for performing the specified function shall be construed to cover the 1. Therefore, as applicant has not disclosed any “structure or material” for the “trajectory generation module”, claim 1 is subsequently under 35 USC § 112(a) and (b).  
“motion controller” lack a corresponding structure and has been subsequently rejected under 35 USC § 112(a) and (b).  
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have the limitations of claims 1 – 20 interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph2.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventors, at the time the application was filed, had possession of the claimed invention.  
Claim 1 states: “trajectory generation module” but lacks a corresponding disclosure which links the structure of the “module” as one of hardware or hardware in combination with software. Therefore, claim 1 and those depending therefrom, fail to comply with the written description requirement.  
Claims 5, 7, 8, 10, 13, and 19 state: “motion controller” but lacks a corresponding disclosed structure. Therefore, claims 5, 7, 8, 10, 13, and those depending therefrom, and claim 19, and those depending therefrom, fail to comply with the written description requirement. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states: “trajectory generation module.” The specifications imply that the “module” is software but computer-implemented means-plus-function limitations require corresponding structure which therefore must be hardware or hardware in combination with software. Therefore, claim 1 and those depending therefrom, are indefinite.3 
Claims 5, 7, 8, 10, 13, and 19 state: “motion controller” but it is unclear, from the disclosure, what structure(s) defines the “motion controller”. Therefore, claims 5, 7, 8, 10, 13, and those depending therefrom, and claim 19, and those depending therefrom, are indefinite.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mine et al. (US 20170252002). 

	Regarding claim 1, Mine teaches a robotic body scanning system for scanning at least a portion of a human body (Paragraph 32), said robotic body scanning system comprising: a robotic manipulator (Paragraph 32: “robotic arm” and Figure 3 – Part 110: “Robot Arm”); a probe attached to said robotic manipulator and configured to scan the portion of the human body (Paragraph 32: “robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object”); a surface sensing system ( Network connected imaging system of Paragraphs 123 – 124) configured to detect a surface of the portion of the human body and generate data representing the portion of the human body (Paragraph 123: “a CT image and/or an MRI image of the object is acquired via, e.g., a network inside a hospital and the acquired images are stored in the biological information database 244” – the generation, reconstruction, and display of a CT image is a three-dimensional representation and diagnostic images inherently include bodily surface contours); and a computing device  (Fig. 5 – second processing circuitry 220) configured to receive the data representing the portion of the human body from said surface sensing system (Figure 5 depicts the second processing circuity 220 receiving biological information from biological information database 244 and paragraph 75: “The biological information database 244 is a database for storing, e.g., biological information such as a physique and an organ position of an object and image data obtained by imaging the object with other modalities such as a CT apparatus and an MRI apparatus” ) and generate a two or three-dimensional representation of the portion of the human body ( Figure 5 depicts the second processing circuity 220 receiving biological information from biological information database 244 and it is known to one having ordinary skill in the art that – receiving of images and display requires a reconstruction of the images), said computing device including a trajectory generation module (Figure 6 – Function 221: “trace-instruction-information generation function 222”) configured to generate an adapted trajectory (Paragraph 71: “The trace-instruction-information generation function 222 is a function of generating the trace instruction information [adapted trajectory] by correcting [adapting] the reference trace information generated by the reference-trace-information generation function”), for said probe to follow based on the two or three-dimensional representation of the portion of the human body  (Paragraph 123: “Additionally, when a diagnostic image such as a CT image or an MRI image exists for the same object as a target of an automatic scan using the robot arm 110,the trace instruction information can be generated by more accurately correcting the reference trace information with reference to those diagnostic images. In such a case, a CT image and/or an MRI image of the object is acquired via, e.g., a network inside a hospital and the acquired images are stored in the biological information database 244”),wherein said robotic manipulator (Paragraph 32: “a robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object…. the robot arm moves the ultrasonic probe according to the trace instruction information”).
Regarding claim 2, Mine teaches said probe comprises an ultrasound probe (Paragraph 32: “ultrasound probe”).
Regarding claim 3, Mine teaches wherein said robotic manipulator comprises a robotic arm comprising a plurality of links and joints attached to each other (Figure 1 – Depicting the robot arm 110 with joints and links and Paragraph 38: “plural joints”) and arranged such that said plurality of links and joints cooperate to move said probe along a planned trajectory on the portion of the human body (Paragraph 32: “a robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object…. the robot arm moves the ultrasonic probe according to the trace instruction information [trajectory]”). 
Regarding claim 4, Mine teaches said robotic manipulator comprises at least one encoder (Paragraph 36 : “position sensor”) configured to detect and record a position of at least one of said robotic manipulator and said probe along the adapted trajectory on the portion of the human body (Paragraph 36: “The robot arm 110 is provided with an arm sensor 111…At least a position sensor is included in the arm sensor 111” and Paragraph 42: “The arm sensor 111 sequentially detects parameters of the ultrasonic probe 120 such as a position” ). 
Regarding claim 5, Mine teaches a motion controller configured to move said robotic manipulator and said probe along a planned trajectory on the portion of the human body (Paragraph 32: “control circuitry configured to drive the robot arm in such a manner that the robot arm moves the ultrasonic probe according to the trace instruction information”). 
Regarding claim 6, Mine teaches a force sensor (Paragraph 37: “pressure sensor”) attached to said robotic manipulator and said probe and configured to detect a contact force of said probe on the portion of the human body (Paragraph 37: “The robot arm 110 preferably includes a pressure sensor as the arm sensor 111. Biological contact pressure of the ultrasonic probe 120 is transmitted to the robot arm 110 via an ultrasonic probe adapter 122, and is detected by the pressure sensor included in the robot arm 110”). 
Regarding claim 7, Mine teaches said motion controller (Paragraph 32: “control circuity”)  is configured to adjust the adapted trajectory to an adjusted trajectory based on signals received from said force sensor (Paragraph 32: “control circuitry configured to drive the robot arm in such a manner that the robot arm moves the ultrasonic probe according the trace instruction information”). 
Regarding claim 8, Mine teaches said robotic manipulator comprises at least one encoder (Paragraph 36: “The robot arm 110 is provided with an arm sensor 111…At least a position sensor is included in the arm sensor 111”) configured to detect and record a position of at least one of….said probe along the adapted trajectory on the portion of the human body  (Paragraph 42: “The arm sensor 111 sequentially detects parameters of the ultrasonic probe 120 such as a position”), and wherein said motion controller is configured to control said robotic manipulator and said probe based on signals received from said force sensor and said at least one encoder (Paragraph 40: “The robot-arm control circuitry 140 performs feedback control of the robot arm 110 by using the trace instruction information and detection signals of respective sensors of the arm sensor 111 in such a manner that the ultrasonic probe 120 moves according to the trace instruction information”). 
Regarding claim 9, Mine teaches said force sensor is configured to directly control said robotic manipulator when the contact force is greater than a predetermined threshold to protect the portion of the human body (Figure 19 – ST302 and Paragraphs 140 – 141: “[0140] In addition, it may be required to restrict driving of the robot arm 110 in terms of safety of an object…As the restrictive conditions, e.g.,…an acceptable range of biological contact pressure are included…In the step ST302, it is determined whether or not the…biological contact pressure of the robot arm 110 acquired from the arm sensor 111, or the trace instruction information are within the range of the above-described restrictive conditions. When it is determined as out of the range of the restrictive conditions, the processing proceeds to the step ST303 in which driving of the robot arm 110 is stopped or the robot arm 110 is moved to a safe position”).
Regarding claim 10, Mine teaches said computing device (Figure 5: “second processing circuity” and Figure 5 – Part 221: “Reference trace information generation function”) is configured to receive a plurality of task requirements (Paragraph 92: “In the step STl00, the ultrasonic probe 120 supported by the robot arm 110 is moved along a body surface of an object so as to trace a desired path in accordance with an examination purpose” and Paragraph 112: “The reference trace information is generated on the basis of a trace of manually moving the ultrasonic probe 120 performed by an operator such as a medical doctor or an ultrasonic technician” – It is known to one having ordinary skill in the art that the reference trace information, based on the users movements in accordance with an examination purpose, serve as “task requirements” because they provide the basis for generating trace information which the robotic arm follows). 
Regarding claim 11, Mine teaches said computing device is configured to analyze the two or three-dimensional representation of the portion of the human body (Paragraph 75: “The biological information to be stored in the biological information database 244 is used for correction processing of the trace instruction information”) to determine if a sensed anatomy is within a predetermined range (Paragraph 120 – 121: “FIG. 16 illustrates a case where the object on the left side (the first patient) and the object on the right side (the second patient) are significantly different in physique from each other, and naturally, organ arrangement is different between the first patient and the second patient…. the trace instruction information is further corrected [analyzed] in such a case according to physique and organ [sensed anatomy] arrangement [predetermined range] of each object”). 
Regarding claim 12, Mine teaches said computing device is configured to adjust the adapted trajectory to maintain the sensed anatomy within the predetermined range (Figure 16 – it can be seen that based on the different patients, the computer analyzes sensed anatomy locations and then changes the trajectory of the probe based on the sensed anatomy locations).

Regarding claim 13, Mine teaches a method (Figures 9, 10, 12 and 19)  for scanning at least a portion of the human body with a robotic body scanning system (Paragraph 32), including a probe (Paragraph 32: “ultrasound probe”), a computing device  (Fig. 7 – Second Processing Circuitry 220), motion controller (Paragraph 32: “control circuity”), robotic manipulator (Paragraph 32: “robotic arm”), said method comprising: sending an adapted trajectory from the computing device to the motion controller (Paragraph 72: “The robot-arm control circuitry 140 controls driving of the robot arm 110 so as to automatically move the ultrasonic probe 120 according to the trace instruction information stored in the trace-instruction-information memory circuitry 243” ), wherein the adapted trajectory is based on a set of task definitions (Paragraph 112: “The reference trace information is generated on the basis of a trace of manually moving the ultrasonic probe 120 performed by an operator such as a medical doctor or an ultrasonic technician” – It is known to one having ordinary skill in the art that the reference trace information, based on the users movements, serve as “task definitions” because they provide the basis for generating trace information which the robotic arm follows); moving the probe along the adapted trajectory using the robotic manipulator (Paragraph 32: “…drive the robot arm in such a manner that the robot arm moves the ultrasonic probe according to the trace instruction information”); and scanning the portion of the human body using the probe as the probe moves along the adapted trajectory (Paragraph 31: “ultrasonic diagnostic apparatuses”  and Paragraph 32: “move the ultrasonic probe along a body surface of an object” – it is known to one having ordinary skill in the art that for the apparatus to “diagnose” using an ultrasound probe, the probe must scan the body surface).
Regarding claim 14, Mine teaches generating the set of task definitions based on at least one task from a medical professional (Paragraph 112: “The reference trace information is generated on the basis of a trace of manually moving the ultrasonic probe 120 performed by an operator such as a medical doctor or an ultrasonic technician”).
Regarding claim 15, Mine teaches generating a planned trajectory that satisfies the selected task by identifying a best fit trajectory from a plurality of reference anatomy scan trajectories (Paragraph 129: “The trace learning function 225 of the second processing circuitry 221 performs optimization processing on the plural sets of the reference trace information so as to generate one set of optimized trace instruction information as illustrated in the lower part of FIG. 18” and Figure 18); acquiring at least one surface profile of the portion of the human body using a surface sensing system (Paragraph 75: “imaging the object with other modalities such as a CT apparatus and an MRI apparatus” and Paragraph 123: “a CT image and/or an MRI image of the object is acquired via, e.g., a network inside a hospital and the acquired images are stored in the biological information database 244”); and adapting the planned trajectory to the adapted trajectory based on the at least one surface profile acquired by the surface sensing system  (Paragraph 123: “…the trace instruction information can be generated by more accurately correcting the reference trace information with reference to those diagnostic images” – it is known to one of ordinary skill in the art that the optimized traced instruction information can be used as the reference trace information). 
Regarding claim 16, Mine teaches moving the probe to an initial contact point on the portion of the human body; contacting the initial contact point with the probe (Paragraph 32: “move the ultrasonic probe along a body surface of an object”– it is known to one having ordinary skill in the art that to move the probe along a body surface, a user must first contact the surface at an initial point); and confirming the contact with a force sensor (Paragraph 37: “Biological contact pressure of the ultrasonic probe 120 is transmitted to the robot arm 110 via an ultrasonic probe adapter 122, and is detected by the pressure sensor included in the robot arm 110”).
Regarding claim 17, Mine teaches detecting a position of at least one of the robotic manipulator and the probe along the planned trajectory on the portion of the human body using at least one encoder (Paragraph 36: “The robot arm 110 is provided with an arm sensor 111…At least a position sensor is included in the arm sensor 111” and Paragraph 42: “The arm sensor 111 sequentially detects parameters of the ultrasonic probe 120 such as a position”).
Regarding claim 18, Mine teaches detecting a contact force of the probe on the portion of the human body using the force sensor (Paragraph 93: “Biological contact pressure of the ultrasonic probe 120 is transmitted to the robot arm 110 via an ultrasonic probe adapter 122, and is detected by the pressure sensor included in the robot arm 110”); and adjusting the adapted trajectory to an adjusted trajectory based at least partially on the contact force (Figure 19 – ST302 and Paragraphs 140 – 141: “[0140] In addition, it may be required to restrict driving of the robot arm 110 in terms of safety of an object…As the restrictive conditions, e.g.,…an acceptable range of biological contact pressure are included…In the step ST302, it is determined whether or not the…biological contact pressure of the robot arm 110 acquired from the arm sensor 111, or the trace instruction information are within the range of the above-described restrictive conditions. When it is determined as out of the range of the restrictive conditions, the processing proceeds to the step ST303 in which driving of the robot arm 110 is stopped [adjusted] or the robot arm 110 is moved to a safe position).
Regarding claim 19, Mine teaches the robotic body scanning system including the probe, a surface sensing system (Network connected imaging system of Paragraphs 123 – 124), and a robotic manipulator (Paragraph 32: “robotic arm” and Figure 3 – Part 110: “Robot Arm”), the probe attached to the robotic manipulator (Paragraph 32: “robot arm configured to support the ultrasonic probe” and Figure 1), said method comprising: receiving at least one task from a medical professional (Paragraph 42: “Alternatively, a user can manually move the ultrasonic probe 120…in this case…the arm sensor 111 sequentially detects parameters of the ultrasonic probe 120…so as to generate detection signals, and those detection signals are sequentially transmitted to the main body 200”  and Paragraph 112: “The reference trace information is generated on the basis of a trace of manually moving the ultrasonic probe 120 performed by an operator such as a medical doctor or an ultrasonic technician” – It is known to one having ordinary skill in the art that the reference trace information, based on the users movements, serve as “task requirements” because they provide the basis for generating trace information which the robotic arm follows); acquiring at least one surface profile of the portion of the human body with the surface sensing system (Paragraph 75: “imaging the object with other modalities such as a CT apparatus and an MRI apparatus” and Paragraph 123: “a CT image and/or an MRI image of the object is acquired via, e.g., a network inside a hospital and the acquired images are stored in the biological information database 244”); identifying at least one planned trajectory based on the at least one task and the at least one surface profile (Paragraph 123: “Additionally, when a diagnostic image such as a CT image or an MRI image [surface profile] exists for the same object as a target of an automatic scan using the robot arm 110,the trace instruction information [planned trajectory] can be generated by more accurately correcting the reference trace information [task] with reference to those diagnostic images); adapting the at least one planned trajectory to an adapted trajectory based on the at least one surface profile (Paragraph 125: “Afterward, the reference trace information is transformed according to information on organ transformation in the positioning”); and sending the adapted trajectory to a motion controller (Paragraph 32: “control circuitry configured to drive the robot arm in such a manner that the robot arm moves the ultrasonic probe according to the trace instruction information”).
Regarding claim 20, Mine teaches The method in accordance with Claim 19 further comprising approving the adapted trajectory by a medical professional (Paragraph 80: “Furthermore, a user can confirm a scanning position of the ultrasonic probe 120 on a body surface and a motion of the ultrasonic probe 120 by the monitor 131, while observing ultrasonic images”). 

Conclusion
The prior art made of record but unavailable due to priority dates is considered pertinent to applicant's disclosure. Refer to form PTO-892. Kobayashi an automated ultrasound scanning system with a surface scanning system, force sensor, and position sensor. Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-Th: 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        



	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2181 (II)(B)
        2 For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
        
        3 MPEP § 2181(II)(B) for the requirements for corresponding disclosed structure or material for computer-implemented means-plus-function limitations invoking 35 U.S.C. 112(f).